DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                        NO. 12-07-00220-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
§          
IN
RE: TEXAS MUTUAL
INSURANCE
COMPANY,  §          ORIGINAL PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Relator Texas Mutual Insurance Company has filed a motion
to dismiss this original proceeding.  In
its motion, Texas Mutual states that all claims in the underlying lawsuit have
been resolved rendering moot its petition for writ of mandamus.  A copy of the motion has been sent to all
counsel of record.  Because Texas Mutual
has met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the
motion is granted, and the original proceeding is dismissed.
Opinion
delivered April 9, 2008.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(PUBLISH)